Citation Nr: 0010530	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  96-41 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for and acquired 
psychiatric disorder.

3.  Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant had active duty for training from November 1974 
to January 1975.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Service connection for degenerative arthritis and pes 
anserinus bursitis of both the right and left knee was 
granted in a December 1994 rating decision that effectuated a 
November 1994 Board decision.  The right and left knee 
disabilities were each assigned a 10 percent evaluation from 
July 1990.  In January 1995 the RO notified the appellant 
that as service connection had been granted, his appeal was 
satisfied unless the RO heard from the appellant within 30 
days.  The appellant filed a Notice of Disagreement as to the 
10 percent evaluations within 30 days.  He indicated that he 
disagreed with the 20 percent evaluation (presumably the 10 
percent assigned to each knee) and requested a 50 percent 
evaluation.  A rating decision was issued in May 1995 that 
increased the evaluation for each knee to 30 percent from 
July 1990 (51 percent under the combined rating table, 
38 C.F.R. § 4.25 (1999)).  This would appear to have 
satisfied his appeal, however the RO should clarify if this 
is so.  

The appellant made no response to the May 1995 rating 
decision.  The appellant has not perfected an appeal from the 
May 1995 rating decision.  The appellant voiced no 
disagreement with the May 1995 rating decision, instead he 
submitted a claim for a total rating for compensation based 
on individual unemployability in May 1995, which was later 
adjudicated by the RO.  In August 1996, the appellant 
submitted additional medical evidence and the 30 percent 
evaluation for each knee was confirmed and continued in a 
September 1996 rating decision.  In January 1997 the 
appellant submitted additional medical evidence and asked for 
an increased evaluation for his bilateral knee disabilities.  
Neither of these applications represents disagreement with 
the May 1995 rating decision.  Jurisdiction does indeed 
matter and it is not "harmless" when the VA during the 
claims adjudication process fails to consider threshold 
jurisdictional issues.  Absent a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction of the issue.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), 
Black v. Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 
Vet. App. 208 (1998).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. 
§ 7108 (West 1991).  Furthermore, this Board Member cannot 
have jurisdiction of this issue.  38 C.F.R. § 19.13 (1999).  
The issues of entitlement to increased ratings for 
degenerative arthritis and pes anserinus bursitis of both the 
right and left knee are not before the Board.

In the accredited representative's February 2000 written 
brief presentation, the representative contended that the 
findings made in the March 1999 VA examination warranted 
increased ratings for service connected back, and bilateral 
knee disabilities.  The representative asked that the Board 
grant increased ratings based on this evidence for these 
service connected disabilities.  The representative indicated 
that the RO had not issued a rating decision or Supplemental 
Statement of the Case regarding this evidence, and this 
statement by the representative is incorrect.  The April 1999 
rating decision cited the March 1999 VA examination, 
confirmed and continued the 30 percent evaluations for each 
knee disability and granted service connection for 
degenerative joint disease of the lumbosacral spine and 
assigned a 40 percent evaluation.  No correspondence has been 
received from the veteran evidencing his disagreement with 
the April 1999 rating decision other than a VA Form-9 
received in June 1999 that indicated his disagreement with 
the denial of a total rating for compensation based on 
individual unemployability.  Therefore, the appellant has not 
perfected an appeal as to the April 1999 rating decision on 
these issues and the Board has no jurisdiction to consider 
claims for increased ratings for degenerative arthritis and 
pes anserinus bursitis of both the right and left knee or an 
evaluation of the 40 percent disability rating for 
degenerative joint disease of the lumbosacral spine.  See 
Rowell, 4 Vet. App. at 9; Roy, 5 Vet. App. at 554; Black, 10 
Vet. App. at 279 (1997); Shockley, 11 Vet. App. at 208.



REMAND

The appellant identified that he was in receipt of Social 
Security Administration benefits in September 1987.  These 
records have not been obtained. 

The appellant has contended that service connection is 
warranted for hypertension and an acquired psychiatric 
disorder as they were chronic in service.  He believes 
presumptive service connection under 38 C.F.R. §§ 3.307, 
3.309 (1999) should apply and that doubt was not considered 
in his favor.  The appellant has contended that he is unable 
to perform any type of gainful employment when one considers 
his bilateral knee and back conditions and the medications he 
must take for them.  He disagrees with the doctor's statement 
that obesity is a large part of his problem, since it is 
extremely hard to control his weight when he is unable to 
exercise or walk without pain.  The appellant also indicated 
that the RO had failed to consider that he had been receiving 
Social Security Administration disability since 1986. 

The VA examiner in March 1999 indicated that the appellant 
had been totally disabled since 1986, apparently due to 
hypertension and arthritis.  The examiner concluded that 
obesity was a large part of the appellant's problem.  The 
appellant submitted additional evidence in support of his 
claim in January 2000 with a waiver that allowed the Board to 
review the evidence without prior RO review and 
consideration.  See 38 C.F.R. § 20.1304(c) (1999); see also 
38 C.F.R. § 19.37(a) (1999).  These records contained an 
October 1999 private medical record from Dr. W. A. who wrote 
under the "History of the Present Illness", that the 
appellant was experiencing a significant problem with his 
knees and that the problem had reached a level that rendered 
the appellant unemployable due to pain and recurrent 
swelling.  The appellant was unable to hold down an 8-hour 
job and do gainful employment and was totally disabled with 
respect to this point.  In light of this private opinion and 
the question of whether this finding was made by the 
physician or was a reiteration of the appellant's own 
history, a VA examination specific to the issue of 
unemployability as related to the service connected 
disabilities should be obtained.

Accordingly, this appeal is REMANDED for the following 
development:

1.  The RO should obtain the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim from the Social 
Security Administration.

2.  The RO should schedule the appellant 
for a VA examination.  The examiner 
should determine whether the appellant's 
service connection bilateral knee and 
back disabilities render him 
unemployable.

3.  The RO must separately rate the 
instability and subluxation of the knees 
from the limited motion.  VAOPGCPREC 23-
97.

4.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

5.  With regard to the issue of whether 
new and material evidence has been 
submitted to reopen the claim for service 
connection for hypertension, the RO 
should identify the prior final rating 
decision that denied service connection 
for hypertension, and the date of 
notification of that decision.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 6 -


